       4:20-bk-12607 Doc#: 29-1 Filed: 08/28/20 Entered: 08/28/20 10:16:48 Page 1 of 1

                                                   Notice Recipients
District/Off: 0860−4                     User:                             Date Created: 8/28/2020
Case: 4:20−bk−12607                      Form ID: nhrgct                   Total: 5


Recipients of Notice of Electronic Filing:
ust         U.S. Trustee (ust)        USTPRegion13.LR.ECF@usdoj.gov
tr          Mark T. McCarty           ecfmail@ch13ark.com
aty         Mickey Lynn Stevens            skeltonandstevens@outlook.com
aty         Sydney Lynn Rasch           Sydney.rasch@padgettlawgroup.com
                                                                                                     TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Karen D Waters       8122 Tena Marie      Hensley, AR 72065
                                                                                                     TOTAL: 1
